Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment May 18, 2022 has been received and entered.  With the entry of the amendment, claims 1-14 are canceled, and claims 15-34 are pending for examination.
 
Drawings
The replacement drawing filed May 7, 2021 is approved.

The objection to the drawings because Figure 1 as the only figure should simply be labeled “Figure” is withdrawn due to the corrected replacement drawing of May 7, 2021 making this change.

Specification
The objection to the disclosure as to paragraphs [0035]and [0051] is withdrawn due to the clarification provided in the amendment of May 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 29, part (e), the claim has been amended to refer to “the roughness being the average value obtained after 10 wear tests”, however, while the disclosure as filed (note paragraph 0033 as filed) refers to “The roughness is determined as the average value of 10 consecutive measurements”, it is not indicated that these measurements are “wear tests” or include non-consecutive tests (which would be encompassed by the wording as claimed).  Therefore, the claim contains new matter.  Also note the confusion as to providing the “roughness” measurement in the section referring to surface hardness as discussed in the 35 USC 112(b) rejection below.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, part (e), the claim starts off referring to “a surface hardness of ≥ 700 nm”, then has been amended to say that “the roughness being the average value obtained after 10 wear tests” and then “each test being measured on the surface of the substrate comprising the coating with a hardness tester . . .”.  This is confusing as worded, as “the roughness” does not seem relevant to “surface hardness” and then “each test being measured” is confusing as to if this refers to the “the roughness” measurement or the “hardness” measurement.  In the disclosure as filed, “the roughness”, not the hardness, is indicated as being determined as an average value of 10 consecutive measurements, but the hardness value is determined using the described hardness tester under a load of 100 g, etc.  Therefore, for the purpose of examination, it is understood that “the roughness” testing referred to is intended for sections (f) and (g) of the claim, and the “each test being measured . . .” refers simply to the hardness testing, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al (US 2007/0006741) in view of EITHER Japan 2016-042466 (hereinafter ‘466) OR Mellies (US 2011/0059611). 
Claim 15: Chandran describes a method of depositing a nickel-boron coating (abstract,  0042), where the coating would be understood to be acceptably at least about 90 wt% nickel (since can be about 0.5-10 wt% boron, with only other nickel listed as the formed material) (0023).  The method comprises contacting a substrate with a coating solution having a pH of 10-14, overlapping the claimed range (0042, 0032-0033).  The solution also comprises a source of nickel ions, reducing agent comprising a source of boron ions (borohydride), a complexing agent and stabilizer agent (note 0033, 0035, 0037-0039).   As to the pH of the solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the range given of 10-14, giving a value in the claimed range of at least 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Chandran teaches using stabilizer, where it describes examples of using lead salts/compounds that would be sources of lead ions (note 0039)
(A) further using ‘466, ‘466 teaches electroless plating nickel plating with boron containing reducing agents, giving nickel-boron plating (note 0119, 0121, 0135-0137), where a plating solution with nickel containing compound/salt (so source of nickel ions), a boron containing reducing agent to provide the boron (sodium borohydride, for example), a complexing agent and a stabilizer can be used (note 0135-0142), where the stabilizer can be lead compounds or bismuth compounds or thallium compounds, where considering the impact on the environment bismuth or thallium compounds are preferred (note 0142).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandran to use a stabilizer of a source of bismuth ions rather than lead sources as suggested by ‘466 with an expectation of providing an environmentally desirable coating, since Chandran indicates to use a stabilizer with examples of sources of lead ions, and ‘466 indicates that in a similar solution for nickel-boron electroless plating as in Chandran, bismuth compounds (bismuth ion sources) can be used as a stabilizer as well as lead ion sources, and bismuth would be desirably used instead of the lead ion source for environmental impact reasons.  Also note when using ‘466 it notes that the nickel plating can have boron and also be preferably at least 90 wt% nickel (0119, 0121), further suggesting the amount of nickel in the resulting coating when also containing boron as described by both Chandran and ‘466.
(B) further using Mellies, Mellies teaches electroless plating nickel plating with boron containing reducing agents, so understood to give nickel-boron plating (note 0001, 0015-0018, and note boron in the plating in 0055), where a plating solution with nickel containing compound/salt (so source of nickel ions), a boron containing reducing agent to provide the boron, a complexing agent and a stabilizer can be used (note 0015-0018, 0030, 0034, 0040), where the stabilizer can be lead (Pd) or also Sn (tin) or Se (selenium)(note 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandran to use a stabilizer of a source of tin ions or selenium ions rather than lead sources as suggested by Mellies with an expectation of providing a predictably acceptable plating, since Chandran indicates to use a stabilizer with examples of sources of lead ions, and Mellies indicates that in a similar solution for nickel-boron electroless plating as in Chandran, tin or selenium can be used as a stabilizer as well as lead, and since Chandran indicates the lead can be provided as a source of lead ions, it is understood that the tin and selenium that is used similarly to lead as described in Mellies would also be predictably and acceptably provided as tin ion sources or selenium ion sources.
Claim 16: Chandran teaches that the substrate comprises steel (note 0021).
Claim 17: As to the plating rate, Chandran describes that the plating rate can range from 0.1 to 1.5 mil/hour (2.54 to 38.1 microns/hour) or suitably 1.0 mil/hour (25.4 microns/hour) (0042), in the claimed range.
Claim 18: When using Chandran in view of ‘466, the coating solution would be lead free, since bismuth used instead of lead.  Furthermore, as to the solution being thallium free, while thallium can be used in ‘466, the stabilizer can also be simply bismuth compounds (0142), so the solution can be thallium free as well.  When using Chandran in view of Mellies, the coating solution would be lead free, since Se or Sn used in place of the lead, and the solution would also be thallium free as there is no requirement or description of using thallium in the coating solution.
Claim 19: Chandran would provide that the solution is phosphorus free, since there is no phosphorus provided or required in the described solution (note 0033-0040).
Claim 20: In Chandran, as to (a) a complexing agent can be ethylenediamine, and provided in amounts of about 0.87-1.0 mols/liter (0037).  The Examiner takes Official Notice that the mol. mass of ethylenediamine is approx. 60.1 g/mol, which would give approx. 52.3-60.1 g/l complexing agent, for example, in the claimed range.  This meets the requirements of claim 20.  As well, for (b) in Chandran, the concentration of the reducing agent can be about 0.012 to about 1.0 mol/liter, and the reducing agent can be sodium borohydride (note 0038).  The Examiner takes Official Notice that the mol. mass of sodium borohydride is approx. 37.83 g/mol, which would give approx. 0.45 to 0.79 g/l,in the claimed range.  For (c) in Chandran, the concentration of the nickel ions can be about 0.05 to about 0.55 mol/liter (note 0035).  The Examiner takes Official Notice that the mol. mass of nickel is approx. 58.7 g/mol, which would give approx. 2.9 to 32.3 g/l, overlapping the claimed range, and it would have been obvious to optimize from the taught range, giving a value in the claimed range.  For (d) in Chandran, the stabilizer amount can be present in an amount up to about 6 % by volume of the plating bath (note 0039), and it would have been obvious to optimize the amount of stabilizer in this range to give the best stabilization for the specific stabilizer used, giving a value in the claimed range.   Note that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  As to the Official Notices, if applicants disagree, they should so respond on the record.
Claim 21: Chandran teaches that an acceptable way to provide the coating solution for use would be providing an alkaline solution comprising the source of nickel ions, the complexing agent and stabilizer, and then adding the reducing agent to form the coating solution immediately before use (0040). 
Claims 22-24: As to heat treating the nickel-boron coating after deposition, Chandran describes that after coating, the nickel-boron coated substrate can be heat treated at a temperature of about 215-380  degrees C for about 90 minutes, for example, to increase the hardness of the coating material, and the heat treatment can enhance the formation of nickel-boride crystalline clusters throughout the coating which contribute to increased hardness and wear resistance (0025).  This provides the features of claim 22 and the time of claim 23.  Further as to the temperature of heat treating for claim 24, Chandran gives a suggested temperature range of 215-380 degrees C, overlapping the claimed range, and it would have been obvious to optimize from this range giving a temperature in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, as to the temperature of claim 23, such optimization of temperature is also understood to give a temperature above the crystallization temperature, because Chandran indicates providing desirable formation of crystalline clusters as discussed above and the temperature overlaps that desired for claim 24.
Claim 25: As to providing the coating with at least 85 wt% of nickel, this would be suggested from Chandran from the range given of nickel boron material with 0.5 to 10 wt% boron (0023), which would leave 90-99.5 wt% nickel as the remaining material left.  Also note when using ‘466 it notes that the nickel plating can have boron and also b preferably at least 90 wt% nickel (0119, 0121).
Claim 26: as to at least 85 wt% nickel, this would be suggested as discussed for claim 25 above.  As to boron  in the range of 1-10 wt%, this would be suggested by Chandran, which notes 2-7 wt% boron, for example (0023.  As to the amount of bismuth, tin or selenium, for example, since the same amount used by applicant in the solution for such an amount of 0.1 to 5 wt% in the coating can be provided (as discussed for claim 20 above), the same results of the same amount of tin or bismuth or selenium would be suggested to be provided in the coating. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Claims 27, 28: As discussed for claims 18, 19, the plating solution would be suggested to be free of lead, thallium and phosphorus, so the resulting nickel-boron coating would also be free of such materials.
Claim 29: As to the plating thickness of (a) of at least 2 microns, Chandran teaches a thickness of 10-250 microns, for example (0027), in the claimed range.  This is all that is required by claim 29, since only one of (a) through (h) is required.
Claim 30: Chandran provides that the reducing agent is a borohydride (0038).
Claim 31: As to the use of a complexing agent of ethylene diamine, Chandran provides this (0037).
Claim 32: As to the temperature of the coating solution during plating, Chandran describes that plating can be provided with a solution temperature of about 82-93 degrees C (0033), in the claimed range.
Claim 33: The features of claim 33 are provided as discussed for claim 15, claims 18-19, claim 26 and claims 30-31 above.
Claim 34: the additional features of claim 34 are provided as discussed for claim 20 above.

The Examiner notes additionally Picalek et al (US 2017/0335462) also notes a nickel-boron coating solution can be provided with a source of nickel ions, a reducing agent comprising a source of boron ions, a complexing agent, and a stabilizer agent, which can be gallium or indium, and also can have Si, Bi or Sn stabilizer and can have a pH of 2-12 (note 0019-0023, 0013-0014, 0049).  The Examiner notes additionally, Choi et al (US 7087104) also discusses providing incomplete electroless plating solutions and then adding reducing agent to complete the solution to stop undesirable complex formation reactions (note column 2, lines 25-60, for example).

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered. 
Due to the amendments to the claims, the rejections using EP ‘208 as the primary reference have been withdrawn, and new rejections using Chandran as the primary reference, with the additional references to Japan ‘466 OR Mellies have been provided, where ‘466 OR Mellies provides the suggestion to use the stabilizer materials as claimed in a plating solution as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718